      Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 1 of 23



Rebecca K. Smith
PUBLIC INTEREST DEFENSE CENTER, PC
P.O. Box 7584
Missoula, MT 59807
(406) 531-8133
publicdefense@gmail.com

Timothy M. Bechtold
BECHTOLD LAW FIRM, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net

Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


SAVE THE BULL TROUT, FRIENDS
OF THE WILD SWAN, and
ALLIANCE FOR THE WILD                       CV-19-184-DLC-KLD
ROCKIES,
         Plaintiffs,                        RESPONSE IN OPPOSITION TO
                                            DEFENDANTS’ MOTION TO
vs.                                         DISMISS [DOC. 7]

MARGARET EVERSON, in her
official capacity as Director of the U.S.
Fish and Wildlife Service, and DAVID
BERNHARDT, in his official capacity
as Secretary of the Department of the
Interior,

              Defendants.
       Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 2 of 23



                                       TABLE OF CONTENTS

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INDEX OF EXHIBITS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

I. INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II. FACTUAL & PROCEDURAL BACKGROUND . . . . . . . . . . . . . . . . . . . . . . 2

III. STANDARD OF REVIEW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

IV. ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

        A. Defendants have failed to establish the most fundamental element of a res
             judicata affirmative defense S “final judgment on the merits.” . . . . . . 6

        B. The Ninth Circuit cases cited by Defendants are inapposite because in
             each case there was a final judgment on the merits. . . . . . . . . . . . . . . 9

        C. The applicable provision of the Restatement (Second) of Judgments is
             Section 20, which finds that dismissals for lack of jurisdiction and
             dismissals without prejudice do not constitute final judgment on the
             merits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

        D. To the extent the Court looks to state law, the Montana Supreme Court
             holds that a dismissal for lack of subject matter jurisdiction is not an
             adjudication on the merits, and therefore res judicata does not apply
             under those circumstances. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

        E. Because Defendants have failed to establish “final judgment on the
             merits,” the Court need not reach the other two required elements of
             res judicata affirmative defense. . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

IV. CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

                                                       i
       Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 3 of 23



                                  TABLE OF AUTHORITIES

CASES

ASARCO, LLC v. Union Pac. R. Co., 765 F.3d 999 (9th Cir. 2014) . . . . . . . . . 5, 12

Brandenfels v. Heckler, 716 F.2d 553 (9th Cir. 1983) . . . . . . . . . . . . . . . . . 7, 9, 13

Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047 (9th Cir. 2005) . . . . . . . . . . . 6

Madison v. Purdy, 410 F.2d 99 (5th Cir. 1969) . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Manning v. City of Auburn, 953 F.2d 1355 (11th Cir. 1992) . . . . . . . . . . . . . 15, 16

Marin v. HEW, Health Care Fin. Agency, 769 F.2d 590 (9th Cir. 1985) . . . . . . . 10

Mpoyo v. Litton Electro-Optical Sys, 430 F.3d 985 (9th Cir. 2005) . . . . . . . . . . . 10

Patterson v. Patterson, 306 F.3d 1156 (1st Cir. 2002) . . . . . . . . . . . . . . . . . . . . 16

Ruiz v. Snohomish Cty. Pub. Util. Dist. No. 1,

   824 F.3d 1161 (9th Cir. 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7, 9, 12, 13

Scott v. Kuhlman, 746 F.2d 1377 (9th Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . 5

Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497 (2001) . . . . . . . . 6, 9, 13

Stewart v. U.S. Bancorp, 297 F.3d 953 (9th Cir. 2002) . . . . . . . . . . . . . . . . . . . . 11

Usher v. City of Los Angeles, 828 F.2d 556 (9th Cir. 1987) . . . . . . . . . . . . . . . 4, 5

Williams v. Gorton, 529 F.2d 668 (9th Cir. 1976) . . . . . . . . . . . . . . . . . . . . . . . . 4




                                                   ii
       Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 4 of 23



STATUTES

16 U.S.C. § 1533 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4

OTHER AUTHORITIES

Restatement (Second) of Judgments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13




                                                       iii
    Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 5 of 23



                          INDEX OF EXHIBITS

EXHIBIT A       District Court Judgment




                                     iv
      Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 6 of 23



                                  I. INTRODUCTION

       On November 18, 2019, Plaintiffs Save the Bull Trout, Friends of the Wild

Swan, and Alliance for the Wild Rockies (collectively “Plaintiffs”) filed their

Complaint challenging the Bull Trout Recovery Plan under the Endangered Species

Act (ESA). In lieu of filing an answer, Defendants filed a motion to dismiss. Doc.

7. The sole issue presented by the motion to dismiss is whether Plaintiffs’

challenge to the Bull Trout Recovery Plan is barred by res judicata.

       As set forth in detail below, Plaintiffs’ challenge is not barred by res judicata

because there was no “final judgment on the merits” in the prior case. In the prior

case, the district court dismissed the Plaintiffs’ ESA claims without prejudice, for

lack of subject matter jurisdiction. Exhibit A (Judgment). Additionally, in the

subsequent denial of Plaintiffs’ motion for leave to file an amended complaint, the

Magistrate Judge expressly stated: “a denial of the Motion will not effectively

dismiss Plaintiffs’ claims with prejudice. Here, Plaintiffs can replead their first eight

claims to survive a motion to dismiss, and then be heard on the merits.” Doc. 7-7

at 11 (emphasis added).

       In their motion to dismiss, Defendants fail to disclose these two key facts to

this Court, and they noticeably omit the actual judgment from their exhibits.        These

omissions are significant because it is well-established by Supreme Court precedent

that claims dismissed without prejudice for lack of subject matter jurisdiction are

                                             1
      Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 7 of 23



not barred by res judicata because there is no “final judgment on the merits” as

defined by law. For this reason, Defendants’ motion to dismiss is not well-taken

and must be denied.

                   II. FACTUAL & PROCEDURAL BACKGROUND

       Plaintiffs do not dispute the bulk of Defendants’ recitations of procedural

history found at Sections II(A) - II(C) of their brief, and therefore will not repeat

that history here. See Doc. 7-1 at 2-6. However, Plaintiffs take issue with the fact

that Defendants fail to disclose the express language used in the district court

judgment: “dismissed without prejudice.” See Doc. 7-1 at 3; Exhibit A. Plaintiffs

also note that Defendants excluded the district court judgment from their exhibits.

This omission is significant because Defendants included seven other district court

filings but not the judgment. See Doc. 7-1 at v (index of exhibits). In full, the

judgment states:


       On June 1, 2017, Judge Michael Mosman entered an Opinion and
       Order dismissing Plaintiffs’ first eight claims for relief with leave to
       renew and their ninth claim for relief with prejudice (the “Opinion”).
       (ECF No. 31.) On June 2, 2017, this court ordered Plaintiffs to file an
       amended complaint in compliance the Opinion on for before June 30,
       2017. (ECF No. 32) Plaintiffs did not file an amended complaint in a
       timely manner and informed the court on July 11, 2017, they do not
       intend to file an amended complaint. Accordingly, IT IS ORDERED
       and ADJUDGED that: (1) this action is DISMISSED without
       prejudice and without costs to any party; (2) pending motions, if any,
       are DENIED as moot; and (3) all scheduling dates shall be vacated and
       stricken from the calendar.

                                             2
      Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 8 of 23




Exhibit A (emphasis added). Thus, the judgment expressly states: “this action is

DISMISSED without prejudice . . . .” Id.

       Additionally, Plaintiffs dispute Defendants’ truncated summary of the Ninth

Circuit’s unpublished memorandum affirming the dismissal without prejudice for

lack of subject matter jurisdiction. In relevant part, the Ninth Circuit found:

       The district court properly dismissed Friends’ claims brought under
       the ESA’s citizen-suit provision. Friends’ claims alleged no failure by
       the Service to perform a nondiscretionary duty under §1533(f). Nor
       did they plausibly allege that the recovery criteria the Service employed
       in the plan were neither “objective” nor “measurable.”

       We reject Friends’ new argument on appeal that the Service failed to
       perform a nondiscretionary duty to account for the five delisting
       factors in 16 U.S.C. §1533(a)(1) in the recovery criteria. This claim
       appears nowhere in –and is not plausibly inferable from – Friends’
       complaint, aside from a rote recitation of §1533(f).

Doc. 7-5 (Defendants’ Exhibit 4) at 3. Thus, the Ninth Circuit found that these two

claims were not pleaded in the complaint in that case; therefore, Defendants’

implication that the first claim was pleaded is incorrect. See Doc. 7-1 at 6-7.

       Finally, Plaintiffs note that when the district court denied Plaintiffs’ motion

for leave to file an amended complaint after the appeal, the Magistrate Judge held:

“a denial of the Motion will not effectively dismiss Plaintiffs’ claims with prejudice.

Here, Plaintiffs can replead their first eight claims to survive a motion to dismiss,

and then be heard on the merits.” Doc. 7-7 (Defendants’ Exhibit 6) at 11 (emphasis


                                             3
      Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 9 of 23



added). The Magistrate Judge also held: “The court finds Plaintiffs failed to

establish both the requisite change in law or facts necessary to reopen the case

under Rule 60 and, therefore, failed to set aside final judgment before filing an

amended complaint under Rule 15. Therefore, the Motion fails procedurally, and

the court recommends the Motion be denied.” Id. at 2 (emphasis added). Thus,

Plaintiffs’ motion for leave to amend was denied on procedural grounds, and the

prior judgment dismissing the ESA claims without prejudice for lack of subject

matter jurisdiction was not reopened, set aside, or otherwise disturbed.

                             III. STANDARD OF REVIEW

       “Ordinarily a motion to dismiss should be disfavored, and doubts should be

resolved in favor of the pleader.” Williams v. Gorton, 529 F.2d 668, 672 (9th Cir.

1976). Thus, “[a] motion to dismiss on the basis of the pleadings alone should

rarely be granted.” Madison v. Purdy, 410 F.2d 99, 100 (5th Cir. 1969). “[T]he

practice of dismissing claims ‘on the basis of the barebone pleadings is a

precarious one with a high mortality rate.’” Id. (citation omitted).

       The Ninth Circuit holds: “On a motion to dismiss for failure to state a claim,

the court must presume all factual allegations of the complaint to be true and draw

all reasonable inferences in favor of the nonmoving party.” Usher v. City of Los

Angeles, 828 F.2d 556, 561 (9th Cir. 1987)(citation omitted). “The issue is not

whether the plaintiff ultimately will prevail, but whether [it] is entitled to offer

                                              4
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 10 of 23



evidence to support [its] claim.” Id.

       Res judicata is an affirmative defense. Fed. R. Civ. P. 8 (c)(1). The Ninth

Circuit holds:

       Dismissal under Rule 12(b)(6) on the basis of an affirmative defense is
       proper only if the defendant shows some obvious bar to securing
       relief on the face of the complaint. . . . If, from the allegations of the
       complaint as well as any judicially noticeable materials, an asserted
       defense raises disputed issues of fact, dismissal under Rule 12(b)(6) is
       improper.

ASARCO, LLC v. Union Pac. R. Co., 765 F.3d 999, 1004 (9th Cir. 2014). “If an

ambiguity exists, a question of fact is presented.” Id. at 1009.

       In their brief, Defendants cite Scott v. Kuhlman but misstate the holding.

See Doc. 7-1 at 7. In that case, the Ninth Circuit held: “The defendants raised res

judicata in their motion to dismiss under Rule 12(b)(6), rather than in a responsive

pleading. Ordinarily affirmative defenses may not be raised by motion to dismiss .

. . but this is not true when, as here, the defense raises no disputed issues of fact.”

746 F.2d 1377, 1378 (9th Cir. 1984) (citation omitted). Thus, the general rule is

that res judicata cannot be raised in a Rule 12(b)(6) motion because it is an

affirmative defense. Id. The only exception to that general rule is if there are no

issues of disputed fact. Id.

                                    IV. ARGUMENT

       “The doctrine of res judicata provides that a final judgment on the merits


                                             5
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 11 of 23



bars further claims by parties or their privies based on the same cause of action . . .

.” Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051 (9th Cir. 2005).

Thus, there are three required elements for a successful res judicata affirmative

defense: (1) “final judgment on the merits,” (2) the same “parties or their privies,”

and (3) “the same cause of action.” As set forth below, because Defendants have

failed to establish the first required element – “final judgment on the merits” – their

motion must be denied, and the Court need not address the remaining two

elements.

A. Defendants have failed to establish the most fundamental element of a
res judicata affirmative defense – “final judgment on the merits.”

       A “final judgment on the merits” is a fundamental requirement for a res

judicata affirmative defense. See Semtek Int'l Inc. v. Lockheed Martin Corp., 531

U.S. 497, 502 (2001). The Supreme Court holds that “adjudication upon the

merits” is the opposite of “dismissal without prejudice,” and “adjudication upon the

merits” is “undoubtedly a necessary condition” that must be met before the

doctrine of res judicata applies. Id at 501-06.

       As the Ninth Circuit has held: “Any finding made by a court when the court

has determined that it does not have subject matter jurisdiction carries no res

judicata consequences.” Ruiz v. Snohomish Cty. Pub. Util. Dist. No. 1, 824 F.3d

1161, 1166 (9th Cir. 2016)(citation omitted). Similarly, “dismissals without


                                             6
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 12 of 23



prejudice do not constitute a final determination to which collateral estoppel is

applied.” Brandenfels v. Heckler, 716 F.2d 553, 557 (9th Cir. 1983); see also E.

Bay Law v. Ford Motor Co., 697 F. Appx 533, 534 (9th Cir. 2017) (“Because a

dismissal for lack of jurisdiction is not a final judgment on the merits, res judicata

and collateral estoppel do not apply.”); see also Harris v. Arizona Bd. of Regents,

730 F. Appx 439, 440 (9th Cir. 2018)(“The district court erred in dismissing

Harris’s action as barred by the doctrine of res judicata because defendants failed

to establish that the state court action resulted in a final judgment on the merits. . . .

Specifically, defendants failed to establish that the state court did not dismiss

Harris’s action for lack of subject matter jurisdiction, which would not constitute an

adjudication on the merits under Arizona law.”) “When interpreting an ambiguous

prior judgment, the reviewing court should construe a judgment so as to give effect

to the intention of the issuing court.” Ruiz, 824 F.3d at 1167.

       In this case, the judgment in the prior case expressly states: “DISMISSED

without prejudice.” Exhibit A at 2 (emphasis added). Moreover, both the

Magistrate Judge and District Court Judge agreed that the dismissal was based on

lack of subject matter jurisdiction. The Magistrate Judge found: “the court lacks

subject-matter jurisdiction over Plaintiffs’ claims and Defendants’ motion to

dismiss should be granted.” Doc. 7-3 (Defendants’ Exhibit 2) at 2. Likewise, the

District Court Judge held: “this Court lacks jurisdiction over the claims under the

                                              7
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 13 of 23



citizen-suit provision.” Doc. 7-4 (Defendants’ Exhibit 3) at 6. The Ninth Circuit

affirmed the district court judgment without any changes. Doc. 7-5 (Defendants’

Exhibit 4). After the appeal, Plaintiffs filed a motion for leave to file an amended

complaint; the motion was denied on procedural grounds for failing to meet the test

to reopen or set aside the prior judgment.    Doc. 7-7 (Defendants’ Exhibit 6) at 2.

Thus, the judgment – dismissal without prejudice – stands.

       Finally, in light of Plaintiffs’ concerns that they might not be able to pursue

their legal challenge if the motion for leave to amend was denied, the Magistrate

Judge expressly allayed this concern: “a denial of the Motion will not effectively

dismiss Plaintiffs’ claims with prejudice. Here, Plaintiffs can replead their first eight

claims to survive a motion to dismiss, and then be heard on the merits.” Doc. 7-7

(Defendants’ Exhibit 6) at 11 (emphasis added).

       Defendants fail to disclose or acknowledge the express language of the

judgment and fail to attach the judgment as an exhibit. They further fail to disclose

or acknowledge the express statements of the Magistrate Judge. Their motion

depends on the omission of these key facts and therefore it must fail because the

binding legal precedent dictates that res judicata does not apply to a dismissal

without prejudice for lack of subject matter jurisdiction. The Supreme Court

unequivocally holds that “adjudication upon the merits” is the opposite of

“dismissal without prejudice,” and “adjudication upon the merits” is “undoubtedly

                                             8
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 14 of 23



a necessary condition” that must be met before the doctrine of res judicata applies.

Semtek, 531 U.S. at 501-06. As the Ninth Circuit holds: “Any finding made by a

court when the court has determined that it does not have subject matter jurisdiction

carries no res judicata consequences.” Ruiz, 824 F.3d at 1166; see also E. Bay

Law, 697 F. Appx at 534 (“Because a dismissal for lack of jurisdiction is not a

final judgment on the merits, res judicata and collateral estoppel do not apply.”).

B. The Ninth Circuit cases cited by Defendants are inapposite because in
each case there was a final judgment on the merits.

      Defendants’ legal argument does not compel a different result. First,

although Semtek, Ruiz, Brandenfels, and E. Bay Law were all cited in Plaintiffs’

Complaint in order to explain why res judicata does not apply, see Doc. 1 at ¶52,

nonetheless Defendants ignore all of these cases in their brief without explanation,

see Doc. 7-1 at 15-18. Most importantly, Defendants fail to distinguish the

Supreme Court’s findings in Semtek that “adjudication upon the merits” is the

opposite of “dismissal without prejudice,” and “adjudication upon the merits” is

“undoubtedly a necessary condition” that must be met before the doctrine of res

judicata applies. 531 U.S. at 501-06. Indeed, Defendants fail to cite a single

Supreme Court decision in support of their novel legal argument that res judicata

could apply to a dismissal without prejudice for lack of subject matter jurisdiction.

      Furthermore, the three Ninth Circuit cases cited by Defendants are irrelevant


                                            9
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 15 of 23



to this case. First, in Mpoyo v. Litton Electro-Optical Sys, res judicata applied

because the district court had entered summary judgment: “The second res judicata

element is satisfied by a summary judgment dismissal which is considered a

decision on the merits for res judicata purposes.” 430 F.3d 985, 988 (9th Cir.

2005). There was no summary judgment decision here; therefore, Myopo is

inapplicable.

       Second, in Marin v. HEW, Health Care Fin. Agency, res judicata applied

because the claims at issue were time-barred and therefore dismissed with

prejudice: “the denial of leave to file the second amended complaint was based on a

statutory time bar . . . . Even without a determination which is literally on the merits,

a denial with prejudice may be a final judgment with a res judicata effect as long as

the result is not unfair.” 769 F.2d 590, 593 (9th Cir. 1985)(emphasis added). In

Marin, the Ninth Circuit further explained:

       the denial of leave to amend the complaint should not be confused
       with dismissal of the action in its entirety for lack of subject matter
       jurisdiction. In this case, however, where the denial and the dismissal
       coincided, where both were with prejudice, and where amendment, if
       allowed, would have reinstated the alleged cause of action, the two
       decisions are functionally analogous. Our consideration of the res
       judicata effect of this denial with prejudice is therefore guided by
       principles which apply to dismissals with prejudice.

Id. Unlike Marin, here the entire case was dismissed for lack of subject matter

jurisdiction; the ESA claims were dismissed without prejudice; the ESA claims are


                                            10
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 16 of 23



not time-barred by statute; and the dismissal and denial of the motion to amend did

not coincide.

       Third, in Stewart v. U.S. Bancorp, res judicata applied because “[d]ismissal

was not for lack of jurisdiction, but rather for the substantive reason that Plaintiffs'

claims were preempted by federal law.” 297 F.3d 953, 959 (9th Cir. 2002). The

Ninth Circuit noted:

       The phrase “final judgment on the merits” is often used
       interchangeably with “dismissal with prejudice.” [] Here, the district
       court's judgment in Stewart I simply stated that the action was
       dismissed and did not specify whether the suit was dismissed with or
       without prejudice. Federal Rule of Civil Procedure 41(b) states that
       “[u]nless the court in its order for dismissal otherwise specifies, a
       dismissal . . . other than a dismissal for lack of jurisdiction . . .
       operates as an adjudication upon the merits." (emphasis added).

Id at 956 (emphasis added). Defendants are therefore incorrect that Stewart

“made clear that a dismissal is presumed to be with prejudice unless otherwise

stated for purposes of applying res judicata.” Doc. 7-1 at 15 n.4. Stewart actually

finds that there is no such presumption for a dismissal for lack of jurisdiction, or

the other exceptions in Fed R. Civ. P. 41(b). Stewart, 297 F.3d at 956.

       Unlike in Stewart, here the district court’s orders expressly state that the

dismissal was for lack of subject matter jurisdiction. Doc. 7-3 (Defendants’ Exhibit

2) at 2; Doc. 7-4 (Defendants’ Exhibit 3) at 6. Furthermore, the judgment is not

silent; it expressly states: “DISMISSED without prejudice.” Exhibit A at 2


                                             11
       Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 17 of 23


(emphasis added). The Ninth Circuit affirmed that judgment; and the district court

subsequently declined to alter or set aside that judgment. Docs. 7-8, 7-5. For this

reason, Defendants’ representation that “[t]he District Court’s order denying

Plaintiffs’ motion for leave to amend their complaint was silent in this regard and

thus dismissal with prejudice should be presumed” is misleading. Doc. 7-1 at 15

n.4.

        Finally, Defendants’ argument in this regard is directly contradicted by the

express intent of the Magistrate Judge; he stated: “a denial of the Motion will not

effectively dismiss Plaintiffs’ claims with prejudice. Here, Plaintiffs can replead

their first eight claims to survive a motion to dismiss, and then be heard on the

merits.” Doc. 7-7 at 11 (emphasis added). The Ninth Circuit holds: “[w]hen

interpreting an ambiguous prior judgment, the reviewing court should construe a

judgment so as to give effect to the intention of the issuing court.” Ruiz, 824 F.3d

at 1167. Thus, to the extent the judgment could be construed as ambiguous here,

this express intention from the Magistrate Judge – that “a denial of the Motion will

not effectively dismiss Plaintiffs’ claims with prejudice” – should be considered.

See id. Perhaps even more significantly, “[i]f an ambiguity exists, a question of

fact is presented.” ASARCO, 765 F.3d at 1009. If there is a question of fact,

“dismissal under Rule 12(b)(6) is improper.” Id. at 1004.

        In summary, none of the three Ninth Circuit cases cited by Defendants apply


                                            12
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 18 of 23


to this case: (1) in Myopo, there was a summary judgment decision, which

constitutes final judgment on the merits; (2) in Marin, the claims were time-barred

by statute and dismissed with prejudice, which constitutes final judgment on the

merits; and (3) in Stewart, the claims were barred by federal preemption and

dismissed with prejudice, which constitutes final judgment on the merits. In

contrast, here Plaintiffs’ ESA claims were expressly dismissed without prejudice

for lack of subject matter jurisdiction. Moreover, in the subsequent decision

denying leave to file an amended complaint, the Magistrate Judge expressly stated:

“a denial of the Motion will not effectively dismiss Plaintiffs’ claims with

prejudice.” Doc. 7-7 at 11 (emphasis added) Under these circumstances, the

Supreme Court’s decision in Semtek, and the Ninth Circuit’s decisions in Ruiz,

Brandenfels, and E. Bay Law apply. The prior case did not result in a final

judgment on the merits of Plaintiffs’ ESA claims; therefore, res judicata does not

apply.

C. The applicable provision of the Restatement (Second) of Judgments is
Section 20, which finds that dismissals for lack of jurisdiction and dismissals
without prejudice do not constitute final judgment on the merits.

         In addition to inapposite Ninth Circuit cases, and non-binding out-of-Circuit

cases, Defendants also cite to the Restatement (Second) of Judgments. Doc. 7-1 at

16. However, they cite to Section 19 when Section 20 is the more relevant

provision. Section 20 states:

                                             13
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 19 of 23




      § 20 Judgment for Defendant—Exceptions to the General Rule of Bar

          (1) A personal judgment for the defendant, although valid and final,
          does not bar another action by the plaintiff on the same claim:

             (a) When the judgment is one of dismissal for lack of
             jurisdiction, for improper venue, or for nonjoinder or misjoinder
             of parties; or

             (b) When the plaintiff agrees to or elects a nonsuit (or voluntary
             dismissal) without prejudice or the court directs that the plaintiff
             be nonsuited (or that the action be otherwise dismissed) without
             prejudice; or

             (c) When by statute or rule of court the judgment does not
             operate as a bar to another action on the same claim, or does
             not so operate unless the court specifies, and no such
             specification is made.

          (2) A valid and final personal judgment for the defendant, which
          rests on the prematurity of the action or on the plaintiff's failure to
          satisfy a precondition to suit, does not bar another action by the
          plaintiff instituted after the claim has matured, or the precondition
          has been satisfied, unless a second action is precluded by
          operation of the substantive law.

      The judgment in this case was a “dismissal for lack of jurisdiction,” and

therefore falls under Section 20(1)(a), and a dismissal “without prejudice,” and

therefore falls under Section 20(a)(b). Therefore, under the Restatement (Second)

of Judgments, the judgment in the prior case “does not bar another action by the

plaintiff on the same claim.”




                                            14
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 20 of 23


D. To the extent the Court looks to state law, the Montana Supreme Court
holds that a dismissal for lack of subject matter jurisdiction is not an
adjudication on the merits, and therefore res judicata does not apply under
those circumstances.

       In addressing questions regarding the affirmative defense of res judicata,

some federal courts may look to state law. See, e.g., Manning v. City of Auburn,

953 F.2d 1355, 1358 (11th Cir. 1992)(“Federal courts apply state law to questions

of res judicata.”) In 2014, the Montana Supreme Court addressed this question as

a matter of first impression and held: “A court’s dismissal of an action is entered

with or without prejudice, depending on the circumstances. . . Although this Court

has never directly addressed the issue, many other states’ courts have held that

dismissal of a claim ‘with prejudice’ for lack of subject matter jurisdiction is

improper because a dismissal for lack of subject matter jurisdiction does not go to

the merits of the case.” In re Estate of Benjamin, 2014 MT 241, ¶¶11-13 (citations

omitted).

       The Montana Supreme Court further stated: “[Montana Rule of Civil

Procedure] 41(b) provides that an involuntary dismissal . . . acts as an adjudication

on the merits, except in cases where the dismissal results from lack of jurisdiction .

. . .” Id. Thus, ultimately, the Montana Supreme Court held: “Because the district

court in Benjamin I lacked subject matter jurisdiction, as we so concluded, it was

powerless to adjudicate the merits . . . and the dismissal ‘with prejudice’ was



                                            15
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 21 of 23


improper. Accordingly, res judicata does not bar . . . this case. The merits of these

claims have never been addressed.” Id. The same is true in this case, as discussed

at length above.

E. Because Defendants have failed to establish “final judgment on the
merits,” the Court need not reach the other two required elements of res
judicata affirmative defense.

       Much of Defendants’ legal argument is focused on the other two required

elements of a res judicata affirmative defense – privity of parties and cause of

action. Doc. 7-1 at 9-14. However, as set forth at length above, the first required

element – “final judgment on the merits” – has not been established. Thus, the res

judicata affirmative defense fails. Accordingly, this Court need not address

whether the other two required elements are satisfied. See e.g. Patterson v.

Patterson, 306 F.3d 1156, 1162 (1st Cir. 2002) (“Having ruled that Joel’s claims

are not the same causes of action . . .we need not, and do not, reach the issue of

whether Joel was a party . . . for purposes of res judicata.”)

                                  IV. CONCLUSION

       As set forth above, Plaintiffs’ challenge to the Bull Trout Recovery Plan is

not barred by res judicata because there was no “final judgment on the merits” in

the prior case. In the prior case, the district court dismissed the Plaintiffs’ ESA

claims without prejudice, for lack of subject matter jurisdiction. Additionally, in the

subsequent denial of Plaintiffs’ motion for leave to file an amended complaint, the

                                            16
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 22 of 23


Magistrate Judge expressly stated: “a denial of the Motion will not effectively

dismiss Plaintiffs' claims with prejudice. Here, Plaintiffs can replead their first eight

claims to survive a motion to dismiss, and then be heard on the merits.” Doc. 7-7

at 11.

         Under these circumstances, consistent with Supreme Court, Ninth Circuit,

and Montana Supreme Court precedent, and consistent with the Restatement

(Second) of Judgments, the res judicata affirmative defense fails and Defendants’

motion to dismiss is not well-taken and must be denied.



Respectfully submitted this 17th Day of February, 2020.

                                   /s/ Rebecca K. Smith
                                   Rebecca K. Smith
                                   PUBLIC INTEREST DEFENSE CENTER, PC

                                   Timothy M. Bechtold
                                   BECHTOLD LAW FIRM, PLLC

                                   Attorneys for Plaintiffs




                                             17
     Case 9:19-cv-00184-DLC-KLD Document 8 Filed 02/17/20 Page 23 of 23


                          CERTIFICATE OF COMPLIANCE

The foregoing brief is 4,103 words, excluding the caption, signature blocks,

certificates, tables, and index of exhibits. A Table of Contents, Table of

Authorities, and Index of Exhibits is provided for this brief.

                     Respectfully submitted this 17th Day of February, 2020.

                     /s/ Rebecca K. Smith
                     Rebecca K. Smith
                     PUBLIC INTEREST DEFENSE CENTER, PC

                     Timothy M. Bechtold
                     BECHTOLD LAW FIRM, PLLC

                     Attorneys for Plaintiffs




                                            18
